 


114 HRES 475 IH: Amending the Rules of the House of Representatives to provide for the consideration of continuing resolutions to fund the Government at the current rate of operations if offered not more than 24 hours before funding for the Government expires.
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 475 
IN THE HOUSE OF REPRESENTATIVES 
 
October 9, 2015 
Ms. Graham (for herself, Mr. Katko, Mr. Ashford, Mrs. Bustos, Mr. Cooper, Mr. Thompson of California, Mr. Costa, Ms. Sinema, Mrs. Kirkpatrick, Mr. Nolan, Mr. O’Rourke, and Mr. Bishop of Georgia) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to provide for the consideration of continuing resolutions to fund the Government at the current rate of operations if offered not more than 24 hours before funding for the Government expires. 
 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause:  12. (a)During the 24-hour period which ends on the date on which funding for the Government expires, it shall be in order for any Member to move to consider any joint resolution continuing appropriations for the Government at the current rate of operations for 30 days. Such resolution may contain no other matter. 
(b)A motion to consider any continuing resolution described in paragraph (a) if offered by any Member pursuant to that paragraph shall be privileged and shall have precedence of all other questions. (c)If the continuing resolution described in paragraph (a) passes the House, then, during the 30-day period covered by the joint resolution— 
(1)it shall not be in order to consider any resolution providing for an adjournment period of more than 3 calendar days unless a bill or joint resolution is agreed to that funds the Government until the end of the applicable fiscal year; and (2)no funds of the House may be used for official travel of any Member, officer, or employee of the House which is undertaken during such period. . 
 
